DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 13 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,812,131 (hereinafter referred to as “Zhang”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 8, and 15 of the instant application are included in claims 1 and 8 of Zhang.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rico Alvarino et al., US 2017/0006578 A1 (hereinafter referred to as “Rico Alvarino”). Note Rico Alvarino was cited by the applicant in the IDS received 13 August 2020.
As to claim 1, Rico Alvarino teaches a method, comprising:
receiving, by user equipment, at least two broadcast channels, wherein each broadcast channel comprises a reference signal and broadcast information (¶¶6, 40, 57, 81, and 86; figures 3 and 5: UE receives repeated PBCHs comprising CRSs and PBCH information); and
determining, by the user equipment and based on the reference signals of each of the at least two broadcast channels, whether the broadcast information comprised in the at least two broadcast channels is the same (¶¶6, 40, 53, 57, 80-82, and 85-86; figures 3 and 5: UE determines, using CRSs to decode the PBCHs, that the PBCHs are repeated (the same)).
As to claim 2, Rico Alvarino teaches the method according to claim 1, wherein the broadcast information comprises configuration information of a control channel resource (¶¶7, 39, 47, 57, and 59; figures 1, 3, and 5: broadcast information in PBCH includes MIB, etc. for configuring control channel resources).
As to claim 3, Rico Alvarino teaches the method according to claim 1, wherein cell identities used by the at least two broadcast channels are the same (¶82; figures 3 and 5: same cell IDs indicate that the PBCHs having the same cell IDs are the same).
As to claim 8, Rico Alvarino teaches a method, comprising:
determining, by a network device, at least two broadcast channels, wherein each broadcast channel comprises a reference signal and broadcast information, and wherein the reference signals of the at least two broadcast channels indicate whether the broadcast information comprised in the at least two broadcast channels is the same (¶¶6, 40, 53, 57, 77, 80-83, and 85-86; figures 3 and 5: base 
sending, by the network device, the at least two broadcast channels (¶¶6, 40, 57, 80-81, and 85-86; figures 3 and 5: base station transmits repeated PBCHs comprising CRSs and PBCH information.
As to claim 9, claim 9 is rejected the same way as claim 2.
As to claim 10, claim 9 is rejected the same way as claim 3.
As to claim 15, claim 15 is rejected the same way as claim 1.
As to claim 16, claim 16 is rejected the same way as claim 2.
As to claim 17, claim 17 is rejected the same way as claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino in view of Frenne et al., US 10,284,320 B2 (hereinafter referred to as “Frenne”). 
As to claim 4, Rico Alvarino teaches the method according to claim 1, wherein the determining, by the user equipment and based on the reference signals of each of the at least two broadcast channels, whether the broadcast information comprised in the at least two broadcast channels is the same comprises:
determining, by the user equipment and based on reference signal of the at least two broadcast channels, whether the broadcast information comprised in the at least two broadcast channels is the 
Although Rico Alvarino teaches “The method…based on reference signal of the at least two…the same,” Rico Alvarino does not explicitly disclose “reference signal sequences”.
However, Frenne teaches determining, by the user equipment and based on reference signal sequences of the at least two broadcast channels, whether the broadcast information comprised in the at least two broadcast channels is the same (col 13: wireless device 250 uses reference signal sequences to demodulate received PBCHs when determining the received PBCHs comprise the same PBCH information transmitted by network node 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rico Alvarino by including “reference signal sequences” as taught by Frenne because it provides Rico Alvarino’s method with the enhanced capability of enhancing MIB reception (Frenne, col 13).
As to claim 5, Rico Alvarino teaches the method according to claim 1, wherein the determining, by the user equipment and based on the reference signals of each of the at least two broadcast channels, whether the broadcast information comprised in the at least two broadcast channels is the same comprises:
determining, by the user equipment and based on reference signal of the at least two broadcast channels, whether the broadcast information comprised in the at least two broadcast channels is the same (¶¶6, 40, 53, 57, 80-82, and 85-86; figures 3 and 5: UE determines, using CRSs to decode the PBCHs, that the PBCHs are repeated (the same)).
Although Rico Alvarino teaches “The method…based on reference signal of the at least two…the same,” Rico Alvarino does not explicitly disclose “initial values of reference signal sequences”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rico Alvarino by including “initial values of reference signal sequences” as taught by Frenne because it provides Rico Alvarino’s method with the enhanced capability of enhancing MIB reception (Frenne, col 13).
As to claim 11, claim 11 is rejected the same way as claim 4.
As to claim 12, claim 12 is rejected the same way as claim 5.
As to claim 18, claim 18 is rejected the same way as claim 4.

Claims 6-7, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino in view of LG 3GPP R1-1609256 “Discussion on beam coordination and QCL for NR” (hereinafter referred to as “LG”). Note LG was cited by the applicant in the IDS received 13 August 2020.
As to claim 6, Rico Alvarino teaches the method according to claim 2, wherein the reference signal of each broadcast further channel carries information, and wherein the information indicate that the reference signal of each broadcast channel and a demodulation reference signal of at least one control channel in the control channel resource are quasi co-located (¶¶6, 40, 53, 57, 80-82, and 85-86; figures 3 and 5: UE determines, using CRSs to decode the PBCHs and DMRSs for performing control channel estimation that the CRSs and DMRSs are co-located).
Although Rico Alvarino teaches “The method…carries information, and wherein the information indicate…co-located,” Rico Alvarino does not explicitly disclose “quasi co-location (QCL) information”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rico Alvarino by including “quasi co-location (QCL) information” as taught by LG because it provides Rico Alvarino’s method with the enhanced capability of properly implementing RS QCL (LG, page 1-2).
As to claim 7, Rico Alvarino in view of LG teaches the method according to claim 6. Rico Alvarino further teaches detecting, by the user equipment, at least two candidate control channels based on the broadcast information of each broadcast channel (¶¶6, 40, 53, 57, 80-82, and 85-86; figures 3 and 5: UE detects control channel candidates by performing control channel estimation using received DMRS received with the PBCHs and CRSs).
LG further teaches wherein QCL information of the at least two candidate control channels is different (page 1: determine reference signals to not be QCL when a symbol in which one antenna port is conveyed cannot be inferred from the channel over which a symbol on the other antenna port is conveyed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rico Alvarino in view of LG by including “wherein QCL information of the at least two candidate control channels is different” as further taught by LG for the same rationale as set forth in claim 6 (LG, page 1-2).
As to claim 13, claim 13 is rejected the same way as claim 6.
As to claim 14, claim 14 is rejected the same way as claim 7.
As to claim 19, claim 19 is rejected the same way as claim 6.
As to claim 20, claim 20 is rejected the same way as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.